Title: From James Madison to William Pinkney, 16 November 1804 (Abstract)
From: Madison, James
To: Pinkney, William


16 November 1804, Department of State. “I have had the honor to receive in due time your letter of the 3rd. inst. with its enclosures, containing the explanations and details you deemed proper respecting the progress and termination of the affair of the Maryland Bank Stock in England confided in the last year to your management. Having laid these documents before the President, I am charged to express to you his sense of the ability and perseverence by which an object so interesting to the State of Maryland has at length been brought to a happy conclusion.”
